Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00030-CV

                                 IN RE Hugo Xavier DE LOS SANTOS

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: January 22, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 10, 2014, relator Hugo Xavier De Los Santos filed a petition for writ of

mandamus and a motion for temporary relief and emergency stay pending a ruling on the

mandamus petition. The court has considered the petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for temporary relief and emergency stay are denied. See TEX. R. APP.

P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2012CI20086, styled Commission for Lawyer Discipline v. Hugo Xavier De
Los Santos, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Tonya Parker presiding.